Appellants, as members of respondent irrigation district, are the owners of water rights therein. While the record is not as specific as it might be, evidently their water rights were obtained either by them or their predecessors in interest originally from and under the United States Boise-Payette reclamation project established February 13, 1906, and appellants were consenting land owners to the contract, Exhibit "B", dated *Page 566 
April 6, 1926, attached to appellants' answer and cross-complaint. Prior to that time the lands now in the Wilder Irrigation District, so far as this controversy is concerned, were in the Boise-Payette reclamation project. The 1926 contract in effect contemplated and provided for the splitting of the Boise-Payette reclamation project into separate irrigation districts which should thereafter function as such, assuming responsibility for the payment of the costs of their share of the original reclamation project to the government, the government reserving and retaining title and certain rights over the otherwise transferred irrigation works consisting of the Arrow Rock Dam, canals, etc., until paid for. This contract also provided for a board of control, and the provisions relative thereto are substantially reiterated in Exhibit "A", the contract of January 13, 1941, now under question. Appellants or their predecessors in interest evidently not only consented to the 1926 contract, but also availed themselves of the benefits under that contract since its date. There is no substantial change in the classification of the personnel, formation, duties, or powers of the board of control in the two contracts, hence, as to the first question presented I concur in holding that the provisions in the present contract with regard to the board of control do not infringe or violate any constitutional right of appellants.
The second question, it seems to me, does not depend upon the right to change a point of diversion but depends upon the status of the water right of a member of an irrigation district, in the first place; and second, whether or not the majority members of an irrigation district can, without the consent of a minority non-consenting member, compel him to submit to a contract whereby the Secretary of the Interior can, without such member's consent, compel him to receive water not under the original filing and appropriation made by him of both natural flow and storage water out of the Boise River, but in lieu thereof accept substituted water, not yet filed upon, appropriated, nor diverted, and, so far as the geographical location of appellants' lands is concerned, from entirely separate and distinct watersheds, namely, the Payette River and/or the Salmon River.
While some courts have stated that a wateruser is not concerned with and has no right to any specific source of supply or to any particular water (Adams v. Salt River Valley *Page 567 Water Users' Ass'n, 53 Ariz. 374, 89 P.2d 1060; Nampa Meridian Irr. Dist. v. Barclay, 56 Idaho 13, 47 P.2d 916, 100 A.L.R. 557), an appropriator does have, after diversion and application to a beneficial use, a constitutional right to the continuation of the source of his supply of water as it physically existed at the time his appropriation was made. (Arkoosh v. Big Wood Canal Co., 48 Idaho 383, 283 P. 522.) It is true no attempt has yet been made to make the change authorized in Exhibit "A"; the clause pertinent to this point, nevertheless, gives the Secretary of the Interior sole power to make such change when and as he may please.
"43. It is agreed that in lieu of the water which the district [is] entitled to receive from the Boise River and its tributaries and the reservoirs thereon, or any part of such water, the United States, at the option of the secretary, shall have the right to substitute an equal amount of water from the Payette River or the Salmon River, or in part from the Payette and in part from the Salmon, and in the event of such substitution the secretary, upon the completion of the necessary tunnels and other works to such extent as may be necessary to convey such Payette River or Salmon River water to the Boise River immediately above the government diversion dam, for the Arrowrock Division of the Boise Project, will make, by appropriate credits, such readjustment, if any, in the charges against the district as he shall then find to be equitable in view of the changed conditions then applicable to the water supply furnished for the district, but such readjustment, if any, shall not increase the financial obligations of the district under this contract nor reduce the amount of water which the district is entitled to receive under this contract."
This provision of the contract affects not only water to be hereafter furnished from Anderson Dam Reservoir, but gives the secretary the right to compel substitution of water forappellants' existing water rights.
If Salmon River or Payette River water is substituted for Boise River water to appellants, the water theretofore used by them and obtained from Boise River sources will necessarily have to be transferred to someone else, as without continued application to a beneficial use the appropriation thereof would lapse. If, after a period of time, under such substitution, the water from Payette or Salmon Rivers, due to physical conditions which might arise and over *Page 568 
which man would have no control, would fail, even though appellants' rights would be paramount to the interim users, appellants would at least face the probability of a lawsuit to determine such right, and, in the meantime, be subject to the possibility that they would have no water, and hence their lands would be worthless. Surely the minority owners and holders of water rights in an irrigation district by the application of water to a beneficial use acquire some rights under Art. 15, Sec. 4, Idaho constitution, which cannot be taken from them without their consent.
This provision in the contract is attempted to be glossed over by euphemistic characterization that it is a mere rule or regulation by the Secretary of the Interior for the operation of the irrigation works constructed by the United States government, whose control and operation is retained by it. The consequences affect vested, substantial rights, and it is not merely a matter of operation or regulation. As stated in the majority opinion, this provision of the contract has absolutely no connection with the supply of water from Anderson Ranch Dam. It is authorizing and accepting uncertainty for certainty. It seems to me, under the expressed theory and general nature of an irrigation district as enunciated by the following, this provision of the contract is in violation of Art. 15, Sec. 4, of the Idaho constitution.1 (Merchants' Nat. Bank of San Diegov. Escondido Irr. Dist., 144 Cal. 329, 77 P. 937; TulareIrrigation District v. Collins, 154 Cal. 440, 97 P. 1124; Hallv. Superior Court, 198 Cal. 373, 245 P. 814; Post v. Wright,37 Ariz. 105, 289 P. 979; Lindsay-Strathmore Irr. Dist. v.Wutchumna Water Co., 111 Cal. App. 688, 296 P. 933; Durand v.Middle Rio Grande Conservancy Dist., 46 N.M. 138,123 P.2d 389; Colburn v. Wilson, 23 Idaho 337, 130 P. 381;Lewiston Orchards Irr. Dist. v. Gilmore, 53 Idaho 377,23 P.2d 720.) *Page 569
Colburn v. Wilson, supra; In re King Hill Irrigation District, 37 Idaho 89, 221 P. 839; and Yaden v. Gem Irr. Dist.,37 Idaho 300, 216 P. 250, do not support respondent on the point that an irrigation district may thus force upon a nonconsenting minority member thereof substituted water from an entirely different watershed. In fact, it seems to me that Daniels v.Adair, 38 Idaho 130, at 135, 220 P. 107, in a carefully prepared and unanimous opinion, holds directly to the contrary.
"It would seem to us that plaintiffs are attempting, by invoking the injunctive power of the trial court, to enforce an exchange of the waters of Lemhi River for the waters of Agency Creek. It is admitted that the petitioners, Pattees, have a decreed right to the waters of Agency Creek. To require them tosurrender such property right and take in lieu thereofundecreed waters of Lemhi River would be in violation of theirconstitutional right to the possession and enjoyment of theirproperty." [Emphasis mine.]
The most that any of the cases relied on by respondent hold is that an appropriator may turn his water into a stream and at a lower point take such water out, even though such is not the stream of original diversion, due allowance being made, of course, for the water of other parties in such stream and that there must be no diminution thereof. This is a far cry, as indicated in Daniels v. Adair, supra, from compelling a wateruser to take water from a different watershed.
It is strenuously urged that the transfer provided for in Sec. 43 of the contract immediately under consideration does not amount to a transfer of water rights but merely a substitution of water, and reliance is placed upon Sec. 41-105, I. C. A. The transfer, however, is authorized solely at the option of the Secretary of the Interior. And even if it be considered only a substitution of water, being solely at the option of the Secretary of the Interior, such contract goes so far beyond the provisions of 41-105, I. C. A., as to be in conflict with the underlined portion of the provisions of Sec. 1, Art. 15 of the state constitution:
"Sec. 1. Use of waters a public use. — The use of all *Page 570 
waters now appropriated, or that may hereafter be appropriated for sale, rental or distribution; also of all water originally appropriated for private use, but which after such appropriation has heretofore been, or may hereafter be sold, rented, or distributed, is hereby declared to be a public use,and subject to the regulation and control of the state in themanner prescribed by law."
Also:
"41-101. Nature of property in water. — Water being essential to the industrial prosperity of the state, and all agricultural development throughout the greater portion of the state depending upon its just apportionment to, and economical use by, those making a beneficial application of the same, its control shall be in the state, which, in providing for its use, shall equally guard all the various interests involved. All the waters of the state, when flowing in their natural channels, including the waters of all natural springs and lakes within the boundaries of the state are declared to be the property of the state, whose duty it shall be to supervise their appropriation and allotment to those diverting the same therefrom for any beneficial purpose, and the right to the use of any of the waters of the state for useful or beneficial purposes is recognized and confirmed; and the right to the use of any of the public waters which have heretofore been or may hereafter be allotted or beneficially applied, shall not be considered as being a property right in itself, but such right shall become the complement of, or one of the appurtenances of, the land or other thing to which, through necessity, said water is being applied; and the right to continue the use of any such water shall never be denied or prevented from any other cause than the failure on the part of the user thereof to pay the ordinary charges or assessments which may be made to cover the expenses for the delivery of such water."
And:
"41-502. Department of reclamation to supervise water distribution. — It shall be the duty of the department of reclamation to have immediate direction and control of the distribution of water from all of the streams to the canals and ditches diverting therefrom. The department must execute the laws relative to the distribution of water in accordance with rights of prior appropriation.
"The department of reclamation shall, in the distribution *Page 571 
of water from the streams to the canals, be governed by this title."
In other words, the contract in effect places the right to control the substitution of this water in the hands of the Secretary of the Interior and takes it out of the hands of the state department of reclamation and out of the control of the state. It will be noticed that nowhere in the contract does it provide that this substitution shall be in accordance with the state law or under the approval of the state department of reclamation. It may be contended that the law, nevertheless, is written into the contract. One of the parties to the contract, however, is the Secretary of the Interior, a federal officer. Without specific provision in the contract therefor, could the court later at the behest of a private individual assert that in effect the federal government had, without its express consent in the contract, been willing to be subservient to state law or the control or supervision of a state officer? Is not a contrary thought clearly expressed in the following?
"(b) The elementary principle that, under the constitution, the authority of the government of the United States is paramount when exerted as to subjects concerning which it has the power to control, is indisputable. This being true, it results that although authority to regulate within a given sphere may exist in both the United States and in the states, when the former calls into play constitutional authority within such general sphere the necessary effect of doing so is, that to the extent that any conflict arises the state power is limited, since in case of conflict that which is paramount necessarily controls that which is subordinate." (Northern P.R. Co. v. North Dakota ex rel. Langer, 250 U.S. 135,63 L. ed. 897, at 904.)
(State of Missouri v. Holland, 252 U.S. 416, 64 L. ed. 641;Sanitary District of Chicago v. United States, 266 U.S. 405,69 L. ed. 352; State of Florida v. Mellon, 273 U.S. 12,71 L. ed. 511, at 515.)
The pertinent point of these cases is that the Secretary of the Interior, being a federal officer, and certain powers either being granted him by the contract or certain rights otherwise possessed by waterusers under the state law being waived, if he later should assert his right to order the substitution of these waters in opposition to an order *Page 572 
made by the state department of reclamation in its attempted control of the waters of these streams under the state constitution and laws, the order of the Secretary of Interior would prevail. It may be argued that he would have this authority in the absence of the contract since appellant's right to use the water in question was first obtained through and by a United States reclamation project. That project, however, by appropriating the waters under the state law would seem to have recognized the right of the state to control the distribution thereof. Furthermore, appellants' water rights are now in an irrigation district organized under the state law. It would appear that one purpose of the contract is to make it perfectly plain that the Secretary of Interior is now securing rights which he did not heretofore possess with regard to the already appropriated waters owned by appellants, not those to be hereafter secured from the Anderson Dam Reservoir. Conceding the right of the United States must definitely appear, this contract would seem a step in that direction and no doubt designed for that purpose. (Carey v. State of South Dakota,250 U.S. 118, 63 L. ed. 886, at 888.) "* * * whenever the federal power is exerted within what would otherwise be the domain of state power, the justification of the exercise of the federal power must clearly appear." (State of Florida v. United States,282 U.S. 194, 75 L. ed. 291, at 302.) In other words, if applied herein, absent the contract, the power of the secretary to order the substitution might be doubtful, the contract would seem designed to clearly give him that authority as against state authority. The rights of state appropriators, if we may coin such a phrase, and which appellants now, as members of a state organized district, are, as against possible future federal government appropriators, precarious enough at best. (Marsters v. United States, 236 Fed. 663.) Should we add to the potential hazards of such appropriators?
If the Secretary of the Interior without this provision in the contract now has the right, power, and authority to order the substitution of water authorized by this provision in the contract, such provision is unnecessary. If he does not without such provision have such right, power, and authority, then either the appellants without their consent are compelled to give up some right which they now possess, or to acquiesce in some power, right, or authority being taken from the state commissioner of reclamation *Page 573 
and transferred to the Secretary of the Interior. In either event the provision in the contract should not be approved. I dissent from approving Sec. 43 of the contract.
1 "Sec. 4. Continuing rights to water guaranteed. Whenever any waters have been, or shall be, appropriated or used for agricultural purposes, under a sale, rental, or distribution thereof, such sale, rental, or distribution shall be deemed an exclusive dedication to such use; and whenever such waters so dedicated shall have once been sold, rented or distributed to any person who has settled upon or improved land for agricultural purposes with the view of receiving the benefit of such water under such dedication, such person, his heirs, executors, administrators, successors, or assigns, shall not thereafter, without his consent, be deprived of the annual use of the same, when needed for domestic purposes, or to irrigate the land so settled upon or improved, upon payment therefor, and compliance with such equitable terms and conditions as to the quantity used and times of use, as may be prescribed by law."